El Juez Asociado Señor Marrero
emitió la' opinión del tribunal.
Ante la Corlo Municipal de Humacao se siguió por Solero Hernández y 'María Lebrón una acción de nulidad de escri-tura de compraventa contra Sotero Hernández Lebrón y Modesta Serrano. Dicha corte dictó sentencia en 23 de agosto ■de 1948 declarando con lugar la demanda. El mismo día el secretario notificó por correo la sentencia a las partes y en igual íeclia archivó en autos la notificación correspondiente. El 4 de septiembre siguiente los demandados radicaron en la corte municipal un escrito apelando de dicha sentencia para ante la eorte de distrito. Los demandantes solicitaron enton-ces de la propia eorte municipal que declarara nulo el escrito de apelación por haber sido éste radicado fuera del término *889legal. En primero de octubre siguiente la corte municipal dicto resolución declarando nulo dicho escrito y dejando en toda su fuerza y vigor la sentencia dictada. (1)
Para revisar la resolución así dictada por la corte muni-ciptírios demandados acudieron ante la Corte de Distrito de Huxiiacao con una solicitud de certiorari. Librado el auto correspondiente por la corte dé distrito el mismo fué poste-riormente anulado por entender ella que aun suponiendo que la Regla 6(e) de las de Enjuiciamiento Civil fuera aplicable a las apelaciones interpuestas de las cortes municipales para ante las cortes de distrito, la misma no-ampliaba- el término dé diez días concedido por la ley. De la sentencia dictada por la corte de distrito apelaron los demandados para ante esté Tribunal. Sostienen ahora tan sólo que “La Corte de Distrito de Humacao erró al estimar que el escrito de ape-lación fué radicado después de vencido el término para ape-lar.”
Provee la sección 1 dé la Ley de 11 de marzo d'e 1908 (pág. 124), según quedó- enmendada por la Ley núm. 2 de 14 de marzo de 1929- (pág. 123) que cualquier parte perjudicada por la sentencia dictada por una corté municipal podra interponer recurso de apelación para ante la corte de distrito del distrito-judicial en que radicare la corte municipal y que la apelación se formalizará notificándola por estíríto al secretario de la corte municipal' dentro de los diez; días siguientes al en que se hubiere notificado la sentencia; que en todos los casos en que se pueda establecer el recurso dé' apelación será deber del secretario de la corte enviar a la parte perjudicada, o a su abogado, al dictarse sentencia o resolución apelable, una notificación escrita a dicha parte *890perjudicada informándole que tal sentencia o resolución lia sido dictada y que “una copia de la dicha notificación será archivada con los autos, debiendo empezar a contarse el tér-mino para establecer el recurso de apelación, desde la fecha del archivo de dicha notificación.” (Bastardillas nuestras.) Como la sentencia de La Corte Municipal de Humacao fue dic-tada en 23 de agosto de 1948 y el secretario archivó en autos el mismo día la notificación a la parte perjudicada, es indu-dable que a partir de dicha fecha empezaba a contarse el tér-mino de diez días concedido por la ley para apelar. El escrito en que se apelaba para ante la Corte de Distrito de Humacao,. como ya hemos dicho, no fue radicado hasta el 4 de septiem-bre de 1948, o sea a los doce días de haber el secretario de la corte municipal archivado en autos la notificación de la sentencia.
Sostienen los apelantes, sin embargo, que como la Regla 6(e)’ de las de Enjuiciamiento Civil proveen que “siempre que una parte tenga el derecho de o se le requiera para realizar algún acto o iniciar algún procedimiento dentro deun período de tiempo después de haberle sido notificado un aviso u otro documento y el aviso o documento es notificadopor correo, se añadirán tres días al período prescrito”, .el escrito de apelación fué radicado por ellos oportunamente..
La única cuestión a dirimirse en el presente recurso .es, pues, si habiéndose hecho la notificación en la forma indi-cada han de agregarse al término para apelar concedido pop la ley los tres días a que hace mención esa regla.
Tin examen de nuestras Reglas de Enjuiciamiento Civil en su totalidad nos demuestra que en el Capítulo IX y bajo el epígrafe de Apelaciones se hace constar que no hay Reglas 72 a 7G inclusives. Esto demuestra de manera palmaria que las Reglas de Enjuiciamiento Civil nuestras no contienen pre-cepto alguno sobre el procedimiento que ha de seguirse en las apelaciones y que, en su consecuencia, nada de lo .'en ellas provisto es aplicable a tales apelaciones. La Regla 6(e) *891no puede haber tenido, por ende, el propósito de ampliar el término fijado por la ley para apelar.
Refiriéndose a la 77(d) de las Reglas Federales de Enjui-ciamiento Civil, que es idéntica a la Regla 77 (d) de las nues-tras, el tratadista Moore en su obra Federal Practice nos dice a la pág. 1452 del volumen 2, segunda edición (1948) que “el término para apelar no es ampliado al hacerse la notifi-cación por correo. La Regla 6(e) no es de aplicación.” De suerte que ni aun bajo las Reglas Federales el término para apelar es ampliado al hacerse la notificación de la sentencia por correo.
Habiéndose radicado el escrito de apelación ante la corte municipal después de expirado el término de diez días fijado por la ley, la corte inferior actuó acertadamente al dictar sentencia en la forma en que lo hizo.

Debe confirmarse la sentencia apelada.


(1) La sección 2 de la Ley de 11 de marzo de 1908, pág. 124, dispone qdd “fia presentación de dielio escrito de ablación tendrá él efecto- de suspender la ejecución de la sentencia. Pero si el apelante- dejare dó entregar, dentro de los citados diez días, copia del escrito de apelación a la parte con-traria' o a su abogado; el juez de' la corte municipal declarará nulo, á insiarl-eias del'la parte contraria, el escrito presentado como' queda dielio, al secretario de la misma.”